DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Request for Continued Examination on the merits. Claims 1-20 are currently pending and are addressed below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10th, 2022 has been entered.
 
Response to Amendments
The amendment filed on July 18th, 2022 has been considered and entered. Accordingly claims 1, 10, and 16 have been amended.  

Response to Arguments
	The applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte (US 9563201 B1) ("Tofte") in view of Meffert (US 20160214715 A1) ("Meffert") and in view of Fiala (US 20170249745 A1) ("Fiala") in view of Hata (US 20200029266 A1) (“Hata”).

In regards to claim 1, Tofte teaches a method to provide a visual status of a location of interest (Tofte Abstract “Various techniques are described to facilitate controlling an unmanned aerial vehicle (UAV) and viewing feedback received from a UAV. A graphical user interface (GUI) is provided that allows a user to view a display window. The display window may indicate structures or portions of structures in which additional image data is desired by highlighting these portions within the display window”), the method comprising: transmitting, at least one control command signal to an at least one unmanned aerial vehicle (UAV) commanding each of the at least one UAV to travel to a respective predetermined location defined by a predetermined set of coordinates (User transmits commands to the UAV to travel to a location: See at least Tofte Col 2 lines 31-36  | Col 13 lines 54-57); receiving, real-time video imagery of the target site (UAV captures image data: See at least Tofte Col 2 lines 11-13) from the camera of the at least one UAV (UAV has onboard cameras: See at least Tofte Col 6 lines 17-21).
Tofte fails to explicitly disclose establishing, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost.
Meffert, however, teaches establishing, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the one or more wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component (Multiple UAVs travel to various sensors and communicate with a remote server: See at least Meffert Paragraph 20 |Paragraphs 67-69); fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link (UAVs fly to various sensor and collect information: See at least Meffert Paragraph 52);Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site (UAV collects video and images of target locations: See at least Meffert Paragraph 53); associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site (Videos that UAVs take are associated to a specific location: See at least Meffert Paragraph 53 | Paragraph 56 | Paragraphs 57-59).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte to establish, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site, as taught by Meffert as disclosed above, in order to help with operational inspections of areas that are difficult to reach routinely (Meffert Paragraph 15 “The present invention provides systems, methods and devices for detecting particulates, molecules, gases, ground based elements or compounds, or weather conditions at remote locations, such as oil and natural gas wells, processing and refinery plants, storage tanks for fluids, such as produced or recycled water, gas, oil or water pipelines, nuclear reactors, coal mines, windmill farms, manufacturing production lines, research stations and the like”).
Tofte in view of Meffert fail to explicitly disclose preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor; and, sending, for display on a user display device, the augmented view of the target site and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost.
Fiala, however, teaches preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor (Overlaid graphics of sensor data on live videos: See at least Fiala Figure 12 and Paragraph 149); and, sending, for display on a user display device, the augmented view of the target site (Augmented reality of UAV findings is sent to a user: See at least Fiala Paragraph 46).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert to prepare, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor; and, sending, for display on a user display device, the augmented view of the target site, as taught by Fiala as disclosed above, in order to access remote information overlaid onto a space for easier viewing and understanding (Fiala Paragraph 8 “With the present invention a user uses a special remote control or views a real scene with a mobile device such as a phone or tablet, through a wearable device, or standard computer and sees overlaid information over top of relevant objects in their environment” | Paragraph 11 “The present invention's applications are related to remote control and remote access to information”).
Tofte in view of Meffert in view of Fiala fail to explicitly disclose and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost.
Hata, however, teaches and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost (Remote base station generates an emergency call in a different manner than a first call when a first call is disconnected: See at least Hata FIG. 4 and Paragraph 5, 14, and 42). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Tofte in view of Meffert in view of Fiala to include and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost, as taught by Hata as disclosed above, in order to ensure consistent communication with a connected device (Hata Paragraph 2 “The present invention relates to a radio communication equipment used in an emergency call system and a control method thereof”).

In regards to claim 2, and similarly claims 11 and 17, Tofte in view of Meffert and in view Fiala in view of Hata disclose wherein the operation of transmitting, via the control transceiver, the at least one control command signal to the at least one UAV comprises commanding the at least one UAV to move in a predetermined motion profile (UAV moves in a predetermined way: See at least Tofte Col 21 line 63 – Col 22 lines 1-6).

In regards to claim 3, and similarly claims 12 and 18, Tofte in view of Meffert and in view Fiala in view of Hata disclose wherein the predetermined motion profile comprises an orbit around the target site (UAV moves around the target site: See at least Tofte Col 2 lines 7-13).

In regards to claim 4, and similarly claims 13 and 19, Tofte in view of Meffert and in view of Fiala in view of Hata disclose wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises automatically dispatching the at least one UAV to the respective predetermined location defined by the predetermined set of coordinates, wherein the respective predetermined location is determined by a malfunction message originating from the target site (UAV is automatically dispatched to areas where there is a malfunction: See at least Meffert Paragraph 55 | Paragraph 84-85  | Paragraph 98).

In regards to claim 5, Tofte in view of Meffert and in view of Fiala in view of Hata disclose wherein the at least one UAV comprises a plurality of UAVs (Plurality of UAVs: See at least Meffert Paragraph 20 | Paragraph 76).

In regards to claim 7, Tofte in view of Meffert and in view Fiala in view of Hata disclose wherein the predetermined location comprises a predetermined altitude (UAV moves at a predetermined height: See at least Tofte Col 7 lines 22-28)

In regards to claim 8, Tofte in view of Meffert and in view Fiala in view of Hata disclose wherein the communications link comprises a radio frequency link (Radio towers are used for communication: See at least Tofte Col 11 lines 30-33)

In regards to claim 9, Tofte in view of Meffert and in view Fiala in view of Hata disclose wherein the view of the target site comprises a three-dimensional view of the target site (3D view of target site is given by UAV: See at least Tofte Col 22 lines 11- 18), and wherein the augmented view of the target site comprises an augmented three-dimensional view of the target site (Augmented view is a 3D view: See at least Fiala Paragraph 72 | Paragraph 75), and wherein the user display device comprises a virtual reality headset (User wears a headset: See at least Fiala paragraph 220 and FIG. 11).

In regards to claim 10, Tofte teaches a method to provide a visual status of a location of interest (Tofte Abstract “Various techniques are described to facilitate controlling an unmanned aerial vehicle (UAV) and viewing feedback received from a UAV. A graphical user interface (GUI) is provided that allows a user to view a display window. The display window may indicate structures or portions of structures in which additional image data is desired by highlighting these portions within the display window”), the method comprising: transmitting, at least one control command signal to an at least one unmanned aerial vehicle (UAV) commanding each of the at least one UAV to travel to a respective predetermined location defined by a predetermined set of coordinates (User transmits commands to the UAV to travel to a location: See at least Tofte Col 2 lines 31-36  | Col 13 lines 54-57); receiving, real-time video imagery of the target site (UAV captures image data: See at least Tofte Col 2 lines 11-13) from the camera of the at least one UAV (UAV has onboard cameras: See at least Tofte Col 6 lines 17-21).
Tofte fails to explicitly disclose establishing, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site. and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost.
Meffert, however, teaches establishing, via a transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the one or more wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component (Multiple UAVs travel to various sensors and communicate with a remote server: See at least Meffert Paragraph 20 |Paragraphs 67-69); fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link (UAVs fly to various sensor and collect information: See at least Meffert Paragraph 52);Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site (UAV collects video and images of target locations: See at least Meffert Paragraph 53); associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site (Videos that UAVs take are associated to a specific location: See at least Meffert Paragraph 53 | Paragraph 56 | Paragraphs 57-59).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte to establish, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site, as taught by Meffert as disclosed above, in order to help with operational inspections of areas that are difficult to reach routinely (Meffert Paragraph 15 “The present invention provides systems, methods and devices for detecting particulates, molecules, gases, ground based elements or compounds, or weather conditions at remote locations, such as oil and natural gas wells, processing and refinery plants, storage tanks for fluids, such as produced or recycled water, gas, oil or water pipelines, nuclear reactors, coal mines, windmill farms, manufacturing production lines, research stations and the like”).
Tofte in view of Meffert fail to explicitly disclose preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost.
Fiala, however, teaches preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor (Overlaid graphics of sensor data on live videos: See at least Fiala Figure 12 and Paragraph 149)
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert to prepare, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor, as taught by Fiala as disclosed above, in order to access remote information overlaid onto a space for easier viewing and understanding (Fiala Paragraph 8 “With the present invention a user uses a special remote control or views a real scene with a mobile device such as a phone or tablet, through a wearable device, or standard computer and sees overlaid information over top of relevant objects in their environment” | Paragraph 11 “The present invention's applications are related to remote control and remote access to information”).
Tofte in view of Meffert in view of Fiala fail to explicitly disclose and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost.
Hata, however, teaches and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost (Remote base station generates an emergency call in a different manner than a first call when a first call is disconnected: See at least Hata FIG. 4 and Paragraph 5, 14, and 42). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Tofte in view of Meffert in view of Fiala to include and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost, as taught by Hata as disclosed above, in order to ensure consistent communication with a connected device (Hata Paragraph 2 “The present invention relates to a radio communication equipment used in an emergency call system and a control method thereof”).

In regards to claim 15, Tofte in view of Meffert and in view Fiala in view of Hata disclose wherein the view of the target site comprises a three-dimensional view of the target site (3D view of target site is given by UAV: See at least Tofte Col 22 lines 11- 18), and wherein the augmented view of the target site comprises an augmented three-dimensional view of the target site (Augmented view is a 3D view: See at least Fiala Paragraph 72 | Paragraph 75)

In regards to claim 16, Tofte teaches a method to provide a visual status of a location of interest (Tofte Abstract “Various techniques are described to facilitate controlling an unmanned aerial vehicle (UAV) and viewing feedback received from a UAV. A graphical user interface (GUI) is provided that allows a user to view a display window. The display window may indicate structures or portions of structures in which additional image data is desired by highlighting these portions within the display window”), the method comprising: transmitting, at least one control command signal to an at least one unmanned aerial vehicle (UAV) commanding each of the at least one UAV to travel to a respective predetermined location defined by a predetermined set of coordinates (User transmits commands to the UAV to travel to a location: See at least Tofte Col 2 lines 31-36  | Col 13 lines 54-57); step for receiving real-time video imagery of a target site (UAV captures image data: See at least Tofte Col 2 lines 11-13; UAV has onboard cameras: See at least Tofte Col 6 lines 17-21).
Tofte fails to explicitly disclose establishing, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost.
Meffert, however, teaches establishing, via a transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the one or more wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component (Multiple UAVs travel to various sensors and communicate with a remote server: See at least Meffert Paragraph 20 |Paragraphs 67-69); fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link (UAVs fly to various sensor and collect information: See at least Meffert Paragraph 52); preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site (UAV collects video and images of target locations: See at least Meffert Paragraph 53); associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site (Videos that UAVs take are associated to a specific location: See at least Meffert Paragraph 53 | Paragraph 56 | Paragraphs 57-59)..
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte to establish, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site, as taught by Meffert as disclosed above, in order to help with operational inspections of areas that are difficult to reach routinely (Meffert Paragraph 15 “The present invention provides systems, methods and devices for detecting particulates, molecules, gases, ground based elements or compounds, or weather conditions at remote locations, such as oil and natural gas wells, processing and refinery plants, storage tanks for fluids, such as produced or recycled water, gas, oil or water pipelines, nuclear reactors, coal mines, windmill farms, manufacturing production lines, research stations and the like”).
Tofte in view of Meffert fail to explicitly disclose preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost.
Fiala, however, teaches preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor (Overlaid graphics of sensor data on live videos: See at least Fiala Figure 12 and Paragraph 149);
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert to prepare, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor, as taught by Fiala as disclosed above, in order to access remote information overlaid onto a space for easier viewing and understanding (Fiala Paragraph 8 “With the present invention a user uses a special remote control or views a real scene with a mobile device such as a phone or tablet, through a wearable device, or standard computer and sees overlaid information over top of relevant objects in their environment” | Paragraph 11 “The present invention's applications are related to remote control and remote access to information”).
Tofte in view of Meffert in view of Fiala fail to explicitly disclose and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost.
Hata, however, teaches and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost (Remote base station generates an emergency call in a different manner than a first call when a first call is disconnected: See at least Hata FIG. 4 and Paragraph 5, 14, and 42). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Tofte in view of Meffert in view of Fiala to include and deploying an emergency communication interface between the one or more wireless connected devices and a control room server in response to determining that a communication between the one or more wireless connected devices and the control room server is lost, as taught by Hata as disclosed above, in order to ensure consistent communication with a connected device (Hata Paragraph 2 “The present invention relates to a radio communication equipment used in an emergency call system and a control method thereof”).

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte (US 9563201 B1) ("Tofte") in view of Meffert (US 20160214715 A1) ("Meffert") and in view of Fiala (US 20170249745 A1) ("Fiala") in view of Hata (US 20200029266 A1) (“Hata”) further in view of Woon (US 20180231972 A1) (“Woon”). 

In regards to claim 6, Tofte in view of Meffert and in view of Fiala in view of Hata fail to explicitly disclose that wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations.
Woon however, teaches wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations (UAVs each travel to a specific location: See at least Woon Paragraph 8 and Paragraph 157).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert and in view of Fiala in view of Hata so that wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations, as taught by Woon as disclosed above, in order to efficiently cover an inspection area (Woon paragraph 153 “At the same time, the dynamics of the agents are taken into account to generate feasible trajectories for large number of agents in a computationally efficient manner either offline or real-time”).
In regards to claim 14, and similarly claim 20, Tofte in view of Meffert and in view of Fiala in view of Hata disclose wherein the at least one UAV comprises a plurality of UAVs (Plurality of UAVs: See at least Meffert Paragraph 20). 
Tofte in view of Meffert and in view of Fiala in view of Hata fail to explicitly disclose wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations.
Woon, however, teaches wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations (UAVs each travel to a specific location: See at least Woon Paragraph 8 and Paragraph 157).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert and in view of Fiala in view of Hata so that wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations, as taught by Woon as disclosed above, in order to efficiently cover an inspection area (Woon paragraph 153 “At the same time, the dynamics of the agents are taken into account to generate feasible trajectories for large number of agents in a computationally efficient manner either offline or real-time”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667